Citation Nr: 1126292	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  09-22 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Whether T.N. may be recognized as a helpless child of the Veteran.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, D.M., and K.E.



ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1941 to September 1943.  He died in August 1997.  The appellant is his adult son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the RO in Waco, Texas, which denied entitlement to DIC benefits as the helpless child of the Veteran.  

Evidence has been received subsequent to the final consideration of the claim by the RO.  The appellant, through his representative, has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2010).

The appellant testified before the undersigned Veterans Law Judge at a May 2011 hearing at the RO. A transcript has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board must remand this case for additional development.  Here, the appellant seeks Dependents and Indemnity Compensation (DIC) as the helpless child of the Veteran on the basis of having been permanently incapable of self-support prior to reaching the age of 18 years.  
The definition of the term "child," as defined for the purposes of establishing dependency status, means an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household at the time of the Veteran's death; or an illegitimate child.  In addition, the child must be someone who: (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).  In cases such as this, the "focus of analysis must be on the claimant's condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).

Rating determinations regarding incapacity for self-support will be made solely on the basis of whether the child is permanently incapable of self-support through his own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled Veterans are not controlling.  38 C.F.R. § 3.356(2).

In the present appeal, the appellant has a long standing diagnosis of paranoid schizophrenia.  The appellant was born in March 1952, reaching 18 years of age in March 1970.  The appellant contends that his schizophrenia was sufficiently severe prior to his 18th birthday that self-support was not possible.  The appellant, his sister, and his niece all testified to the issue at the May 2011 hearing.  

During development of this claim, the appellant completed an authorized release form which was submitted to the RO in August 2008.  The appellant indicated that he wanted updated records from the Mental Health Mental Retardation Center (MHMR) in Austin, Texas, to be associated with the claims file.  The appellant indicated that the treatment records began in January 1988.  The RO has not obtained the records on the grounds that they could not support his claim as they could not show the state of his disability prior to his 18th birthday in March 1970, in essence finding that the records were irrelevant.  

The Board notes at least two problems with the RO's determination.  First, retrospective medical evidence may be contained in the MHMR records.  Such retrospective evidence may establish the elements of the claim.  The RO could not determine that the contents failed to address the elements of the claim without review of the contents.  VA has a duty to "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim."  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); 38 U.S.C.A. § 5103A(a)(1).  Relevant records for the purpose of § 5103A are those records that relate to the elements of the claim for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim.  Id.  The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records.  Id.  Because the RO could not determine that the MHMR records were irrelevant without review, VA's duty to assist requires that they be obtained.  

Second, while the appellant appears unaware of it, the claims file reflects a prior claim for VA compensation benefits for the appellant as the helpless child of the Veteran filed by the Veteran in December 1978.  The Veteran obtained an undated statement from MHMR showing that the appellant had a diagnosis of schizophrenia for five years, with a recent acute worsening.  An August 1979 statement from MHMR indicates that the appellant was initially brought by his family for treatment on December 5, 1972, that the appellant had been admitted to the Austin State Hospital with auditory hallucinations and ideas of reference and high anxiety.  The appellant had continued treatment with MHMR since 1972.  The Board notes that the regular treatment records were not obtained.  The December 1972 admission is approximately 32 months after the appellant's 18th birthday.  Admission notes regularly include summaries of prior symptoms.  Thus, a retrospective summary of the appellant's symptoms near in time to the 18th birthday may be available if these records are extant.  The RO should have obtained the appellant's consent to request the MHMR records as they may reveal enough evidence to establish entitlement to the benefit sought.  The Board remands to obtain the MHMR records beginning in December 1972.  The Board notes that the authorized consent form previously submitted has expired.  The RO should inform the appellant that submission of a newly completed authorization form is necessary.

Moreover, another issue arises based on the Veteran's December 1978 claim for benefits.  After the denial of the claim, the Veteran wrote a June 1979 letter to a United States Senator requesting help in obtaining benefits for the appellant.  That letter states that the appellant was in receipt of Social Security Administration (SSA) benefits.  Given the appellant's age of 27 at that time, the Board can only find that the appellant was in receipt of disability benefits.  Thus, a claim including evidence and an adjudication occurred sometime prior to June 1979 which may also contain evidence relevant to the instant claim.  See Golz.  The Board remands to obtain the appellant's SSA records, if extant.

In claims for DIC compensation, VA has a duty to provide medical opinions in certain circumstances.  See 38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); see also DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed.Cir. 2008).  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for benefits under a VA program.  Id.  VA is not required to provide assistance to a claimant under this section if no reasonable possibility exists that such assistance would aid in substantiating the claim.  Id.  In this case, many lay statements have been received noting the onset of abnormal behavior in the appellant's early teens.  The appellant was admitted for psychiatric disturbance in December 1972, close in time to his 18th birthday.  The evidence of record shows that the appellant was in receipt of SSA benefits in the 1970's.  The Board finds that a medical opinion regarding whether the appellant's paranoid schizophrenia rendered him permanently incapable of self-support prior to reaching his 18th birthday is necessary in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA any additional medical and administrative records relied upon in granting benefits to the appellant.  Copies of all such previously unobtained documents should be associated with the claims folder.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if records are not available.

2.  The RO should inform the appellant that the prior authorized release form for MHMR records has expired and should request that he complete a new form so that VA may obtain them.  Or, the appellant may obtain his treatment records from MHMR and submit them for RO consideration.  

3.  After obtaining the above evidence to the extent available, make arrangements with the appropriate VA medical facility for the appellant to be afforded a psychiatric examination to determine whether his paranoid schizophrenia rendered him permanently incapable of self-support prior to reaching age 18.  In conjunction with this examination, the examiner should have an opportunity to review the appellant's medical records.  

4.  Then, the RO should readjudicate the claim on appeal.  If the benefits sought are not granted, the appellant and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


